                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

THOMAS GOLDEN,

       Plaintiff,

v.                                                                        Civ. No. 19-1206 JCH/GJF


CURRY COUNTY DETENTION
CENTER,

       Defendant.

                              ORDER REGARDING FILING FEE

       THIS MATTER is before the Court on Plaintiff’s “Application to Proceed in District Court

Without Prepaying Fees or Costs” [ECF 6] (“Motion”). The filing fee for Plaintiff’s civil rights

complaint [ECFs 1, 5, 6-7] is $350.00—which Plaintiff is required to pay notwithstanding his

status as a prisoner. 28 U.S.C. § 1915(b)(1) (stating that “if a prisoner brings a civil action or files

an appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee”

(emphasis added)). Based on an analysis of Plaintiff’s financial status under § 1915(b)(1),

however, the Court will excuse Plaintiff from prepaying the full filing fee and from making the

initial partial payment. See ECF 9; § 1915(a)-(b).

       IT IS THEREFORE ORDERED that Plaintiff’s Motion is GRANTED and the initial

payment is WAIVED.

       IT IS FURTHER ORDERED that Plaintiff either (1) file monthly financial certificates

and “make monthly payments of 20 percent of the preceding month’s income credited to [his]

account” until the entire filing fee of $350 is paid, § 1915(b)(2), or (2) show cause as to why such

payments should be excused. Plaintiff’s failure to comply with these orders may result in the

DISMISSAL of the complaint without further notice.
        IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with two

copies of the post-filing financial certificate.

        SO ORDERED.



                                                   ______________________________________
                                                   THE HONORABLE GREGORY J. FOURATT
                                                   UNITED STATES MAGISTRATE JUDGE




                                                     2
